o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-108398-10 uil the honorable mark warner united_states senate washington dc attention ------------------------ dear senator warner i am responding to your letter dated date to commissioner shulman requesting that we publish formal guidance under sec_165 of the internal_revenue_code on the availability of a casualty_loss deduction for damage from imported drywall as you explain in your letter the consumer product safety commission cpsc has issued preliminary guidance on this matter that suggests a strong association between the problem drywall the hydrogen sulfide levels and corrosion in the homes with this drywall since then the cpsc has published interim guidance on the identification of homes with this problem drywall this information is available on their website at http www cpsc gov info drywall interimidguidance012810 pdf we recognize that this issue affects a significant number of taxpayers including many in virginia we continue to evaluate the interim guidance and other information we have received to determine if this damage qualifies as a casualty_loss under sec_165 we are doing so as quickly as possible and in consultation with the treasury department’s office of tax policy to determine if published guidance is appropriate i appreciate your continued attention to this issue if you have any questions please contact------------------- or me at -------------------- sincerely christopher f kane branch chief branch income_tax and accounting
